DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species II-Figure 4A, Group A-Species II, Group B-Species IV in the reply filed on November 20, 2020 and June 18, 2021 is acknowledged.
Claims 2-3, 11-12, 16-17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Note. Claim 20 is withdrawn since it is directed to species Figure 5.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: lower electrode device in claims 1 and 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure of the lower electrode device is a base 104 (par.[0018]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards to the gas distribution device and the 35 U.S.C. 112(f) means plus function interpretation, the applicant amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f) claim interpretation has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of edge outlets" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-10, 13, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2011/0133650) in view of Okumura et al. (U.S. 2002/0153349), Ni et al. (U.S. 6,716,303), Koshimizu et al. (U.S. 2018/0061681), and Qian et al. (U.S. 6,447,636).
Referring to Figure 2 and paragraphs [0063]-[0079], Kim discloses a reaction chamber 101, comprising:  an upper electrode device and a lower electrode device, the lower electrode device 130 being disposed in the reaction chamber for carrying a workpiece 50 to-be-processed, the upper electrode device comprising:  a dielectric cylinder 141, having a hollow cylindrical structure and disposed at an upper portion of a chamber wall of the reaction chamber; a coil 143a, 143b, arranged around the dielectric cylinder; an upper power source 151; an electrode support 310, 341 (Fig. 14); and an upper electrode plate 142, located above the lower electrode device; and at least one central gas inlet 142c disposed at a bottom of the top opening of the reaction chamber on the upper electrode plate to communicate with an interior of the reaction chamber (pars.[0068]-[0069]). 
Kim is silent on the upper electrode plate being fixed to a bottom of the electrode support, wherein the electrode support the upper electrode plate, and a top wall of the reaction chamber together enclose a top opening of the reaction chamber.
Referring to Figures 2 and 5 and paragraphs [0084]-[0085], Okumura et al. teach a reaction chamber wherein the upper electrode plate 12 is fixed to a bottom of an electrode support 5, 13 as an alternate and equivalent arrangement for producing plasma that prevents particles from forming on the dielectric cylinder.  Thus, it would have been obvious to one of ordinary skill in the art to rearrange the upper electrode plate and gas distribution plate of Kim to be fixed to a bottom of an electrode support as taught by Okumura et al. since this would prevent particles from forming on the dielectric cylinder.
Kim fails to teach a first switch, configured to selectively electrically connect the upper power source to one of a first terminal of the coil and the upper electrode plate.
Referring to Figure 1B and column 9, lines 20-48, Ni et al. teach that it is conventionally known in the plasma art for a first switch 54, 55, configured to selectively electrically connect the upper power source 28 to one of a first terminal of the coil 36 and the upper electrode plate 23 in order to selectively operate in either inductive or capacitive mode for plasma processing.   Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kim to have a first switch, configured to selectively electrically connect the upper power source to one of a first terminal of the coil and the upper electrode plate as taught by Ni et al. since it is conventionally known in the art selectively operate in either inductive or capacitive mode for plasma processing.  The resulting apparatus of Kim in view of Ni et al. would yield a first switch, configured to selectively electrically connect the upper power source to one of a first terminal of the coil and the upper electrode plate.
Kim fails to teach a second switch, configured to selectively electrically connect a second terminal of the coil to one of ground and the upper electrode plate. 
Referring to Figure 2 and paragraphs [0035]-[0036], Koshimizu et al. teach a plasma processing apparatus wherein a variable capacitor, configured to electrically connect a second terminal of the coil 38 to one of ground and the upper electrode plate 52 in order to adjust the potential.  Referring to Figures 4-5 and column 8, line 59, column 9, line 35, Qian et al. teach that it is conventionally known to use either a variable capacitor or a relay switch to couple an electrode and coil since they both provide dynamic control.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the variable capacitor of Koshimizu et al. with a relay switch as taught by Qian et al. since it is an alternate and equivalent means to couple the electrode with the coil and provide dynamic control.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kim with a second switch, configured to selectively electrically connect a second terminal of the coil to one of ground and the upper electrode plate as taught by Koshimizu et al. and Qian et al. in order to adjust the potential and provide dynamic control between the electrode and coil.  The resulting apparatus of Kim in view of Koshimizu et al. and Qian et al. would yield a second switch, configured to selectively electrically connect a second terminal of the coil to one of ground and the upper electrode plate. 
With respect to claim 4, the reaction chamber of Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. further includes wherein the first switch 54, 55 comprises:  two independent switches, one of the two independent switches being connected to a circuit between the upper power source 38 and the first terminal of the coil 36, and another one of the two independent switches being connected to a circuit between the upper power source 38 and the upper power plate 23 (Ni et al.-col. 9, lines 39-48); and a switch controller 140, configured to selectively control on and off of the two independent switches (Qian et al.-col. 8, line 59-column 9, line 15).
With respect to claim 5, the reaction chamber of Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. further includes wherein the second switch comprises:  two independent switches, one of the two independent switches being connected to a circuit between the second terminal of the coil and the ground, and another one of the two independent switches being connected to a circuit between the second terminal of the coil and the upper electrode plate; and a switch controller, configured to selectively control on and off of the two independent switches (As stated above, the resulting apparatus of Kim in view of Okumura et al., Koshimizu et al. and Qian et al. would yield a second switch, configured to selectively electrically connect a second terminal of the coil to one of ground and the upper electrode plate (Koshimizu et al.- paragraphs [0035]-[0036]).  Additionally, Qian et al. teach it’s conventionally known to adjust the switch using a controller 140 (Qian et al.-col. 8, line 59-column 9, line 15)).
With respect to claim 6, the reaction chamber of Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. further includes wherein each of the independent switches comprises a relay, a diode, or a radio frequency switch (Qian et al.-col. 8, line 59-column 9, line 15).
With respect to claim 13, the reaction chamber of Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. further comprising a fixed capacitor or a tunable capacitor 54a, wherein the fixed capacitor or the adjustable capacitor is connected to a circuit between the upper electrode plate 52 and the ground (Koshimizu et al.-Fig. 1).
With respect to claim 15, referring to Figure 2 and paragraphs [0063]-[0079], Kim discloses a semiconductor processing apparatus comprising:  a reaction chamber 101, comprising:  an upper electrode device and a lower electrode device, the lower electrode device 130 being disposed in the reaction chamber for carrying a workpiece 50 to-be-processed, the upper electrode device comprising:  a dielectric cylinder 141, having a hollow cylindrical structure and disposed at an upper portion of a chamber wall of the reaction chamber; a coil 143a, 143b, arranged around the dielectric cylinder; an upper power source 151; an electrode support 310, 341 (Fig. 14); and an upper electrode plate 142, located above the lower electrode device; and at least one central gas inlet 142c disposed at a bottom of the top opening of the reaction chamber on the upper electrode plate to communicate with an interior of the reaction chamber (pars.[0068]-[0069]). 
Kim is silent on the upper electrode plate being fixed to a bottom of the electrode support, wherein the electrode support the upper electrode plate, and a top wall of the reaction chamber together enclose a top opening of the reaction chamber.
Referring to Figures 2 and 5 and paragraphs [0084]-[0085], Okumura et al. teach a reaction chamber wherein the upper electrode plate 12 is fixed to a bottom of an electrode support 5, 13 as an alternate and equivalent arrangement for producing plasma that prevents particles from forming on the dielectric cylinder.  Thus, it would have been obvious to one of ordinary skill in the art to rearrange the upper electrode plate and gas distribution plate of Kim to be fixed to a bottom of an electrode support as taught by Okumura et al. since this would prevent particles from forming on the dielectric cylinder.

Kim fails to teach a first switch, configured to selectively electrically connect the upper power source to one of a first terminal of the coil and the upper electrode plate.
Referring to Figure 1B and column 9, lines 20-48, Ni et al. teach that it is conventionally known in the plasma art for a first switch 54, 55, configured to selectively electrically connect the upper power source 28 to one of a first terminal of the coil 36 and the upper electrode plate 23 in order to selectively operate in either inductive or capacitive mode for plasma processing.   Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kim to have a first switch, configured to selectively electrically connect the upper power source to one of a first terminal of the coil and the upper electrode plate as taught by Ni et al. since it is conventionally known in the art selectively operate in either inductive or capacitive mode for plasma processing.  The resulting apparatus of Kim in view of Ni et al. would yield a first switch, configured to selectively electrically connect the upper power source to one of a first terminal of the coil and the upper electrode plate.
Kim fails to teach a second switch, configured to selectively electrically connect a second terminal of the coil to one of ground and the upper electrode plate, wherein the second switch is configured to turn on/off of an electrical conduction between the second terminal of the coil and the ground or turn on/off of an electrical conduction between the second terminal of the coil and the upper electrode plate and hence satisfies the claimed requirements.
Referring to Figure 2 and paragraphs [0035]-[0036], Koshimizu et al. teach a plasma processing apparatus wherein a variable capacitor, configured to electrically connect a second terminal of the coil 38 to one of ground and the upper electrode plate 52 in order to adjust the potential.  Referring to Figures 4-5 and column 8, line 59, column 9, line 35, Qian et al. teach that it is conventionally known to use either a variable capacitor or a relay switch to couple an electrode and coil since they both provide dynamic control.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the variable capacitor of Koshimizu et al. with a relay switch as taught by Qian et al. since it is an alternate and equivalent means to couple the electrode with the coil and provide dynamic control.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kim with a second switch, configured to selectively electrically connect a second terminal of the coil to one of ground and the upper electrode plate as taught by Koshimizu et al. and Qian et al. in order to adjust the potential and provide dynamic control between the electrode and coil.  The resulting apparatus of Kim in view of Koshimizu et al. and Qian et al. would yield a second switch, configured to selectively electrically connect a second terminal of the coil to one of ground and the upper electrode plate, wherein the second switch is configured to turn on/off of an electrical conduction between the second terminal of the coil and the ground or turn on/off of an electrical conduction between the second terminal of the coil and the upper electrode plate and hence satisfies the claimed requirements.
With respect to claim 18, the semiconductor processing apparatus of Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. further includes wherein the first switch 54, 55 comprises:  two independent switches, one of the two independent switches being connected to a circuit between the upper power source 38 and the first terminal of the coil 36, and another one of the two independent switches being connected to a circuit between the upper power source 38 and the upper power plate 23 (Ni et al.-col. 9, lines 39-48); and a switch controller 140, configured to selectively control on and off of the two independent switches (Qian et al.-col. 8, line 59-column 9, line 15).
With respect to claim 19, the semiconductor processing apparatus of Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. further includes wherein the second switch comprises:  two independent switches, one of the two independent switches being connected to a circuit between the second terminal of the coil and the ground, and another one of the two independent switches being connected to a circuit between the second terminal of the coil and the upper electrode plate; and a switch controller, configured to selectively control on and off of the two independent switches (As stated above, the resulting apparatus of Kim in view of Koshimizu et al. and Qian et al. would yield a second switch, configured to selectively electrically connect a second terminal of the coil to one of ground and the upper electrode plate (Koshimizu et al.- paragraphs [0035]-[0036]).  Additionally, Qian et al. teach it’s conventionally known to adjust the switch using a controller 140 (Qian et al.-col. 8, line 59-column 9, line 15)).
Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2011/0133650) in view of Okumura et al. (U.S. 2002/0153349), Ni et al. (U.S. 6,716,303), Koshimizu et al. (U.S. 2018/0061681), and Qian et al. (U.S. 6,447,636) as applied to claims 1, 4-6, 13, 15, and 18-19  above, and further in view of Foster et al. (U.S. 5,567,243).
The teachings of Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. have been discussed above.
Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. is silent on the electrode support comprises:  a first support member having a hollow cylindrical structure and arranged around an inner side of the dielectric cylinder and distanced from the dielectric cylinder, the coil being disposed between the dielectric cylinder and the first support member, and the upper electrode plate being fixed to a bottom of the first support member and electrically insulated from the first support member; and a second support member having an annular plate structure and being grounded, an inner edge of the second support member being fixedly connected to an upper portion of the first support member, and an outer edge of the second support member being fixedly connected to the chamber wall of the reaction chamber.
Referring to Figure 3 and column 29, lines 5-32, Foster et al. teach that it is an conventionally known design for the electrode support to comprise:  a first support member 282 having a hollow cylindrical structure and arranged around an inner side of the dielectric cylinder and distanced from the dielectric cylinder, the coil 292 being disposed between the dielectric cylinder and the first support member, and the upper electrode plate 298 electrically insulated from the first support member; and a second support member (i.e. plate above first support member 282) having an annular plate structure and being grounded, an inner edge of the second support member being fixedly connected to an upper portion of the first support member, and an outer edge of the second support member being fixedly connected to the chamber wall of the reaction chamber.  Referring to Figure 2B, Foster et al. shows an alternate arrangement wherein the upper electrode plate 222 being fixed to a bottom of the first support member 238.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. with the electrode support comprises:  a first support member having a hollow cylindrical structure and arranged around an inner side of the dielectric cylinder and distanced from the dielectric cylinder, the coil being disposed between the dielectric cylinder and the first support member, and the upper electrode plate being fixed to a bottom of the first support member and electrically insulated from the first support member; and a second support member having an annular plate structure and being grounded, an inner edge of the second support member being fixedly connected to an upper portion of the first support member, and an outer edge of the second support member being fixedly connected to the chamber wall of the reaction chamber as taught by Foster et al. since it’s an alternate arrangement to generate plasma.
With respect to claim 8, the reaction chamber of Kim in view of Okumura et al., Ni et al., Koshimizu et al., Qian et al., and Foster et al. further comprising at least one central gas inlet and a plurality of edge gas inlets, wherein:  the at least one central gas inlet 160 is disposed at the upper electrode plate 142 and communicates with an interior of the reaction chamber; and the plurality of edge gas inlets 320 are disposed on the second support member along a circumferential direction of the second support member, and communicate with the interior of the reaction chamber (Kim,-Fig. 14, par.[0093]).
With respect to claim 9, the reaction chamber of Kim in view of Okumura et al., Ni et al., Koshimizu et al., Qian et al., and Foster et al. further includes wherein:  the upper electrode plate includes a uniform-flow chamber 142, 161 with a hollow structure; the at least one central gas inlet is disposed in an upper chamber wall of the uniform-flow chamber for transporting a reaction gas into the uniform-flow chamber; and a plurality of gas outlets 161a are disposed in a bottom of a chamber wall of the uniform-flow chamber, and are evenly distributed with respect to a bottom of the uniform-flow chamber for uniformly transporting the reaction gas from the uniform-flow chamber to the reaction chamber (Kim- Fig. 14, 18).
With respect to claim 10, the reaction chamber of Kim in view of Okumura et al., Ni et al., Koshimizu et al., Qian et al., and Foster et al. further comprising: a gas source (i.e. “gas in”), configured to provide the reaction gas; and a gas distribution device 361, 362, configured to distribute the reaction gas form the gas source to one or more of the at least one central gas inlet and each of the plurality of edge gas outlets (Kim-par.[0112]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2011/0133650) in view of Okumura et al. (U.S. 2002/0153349), Ni et al. (U.S. 6,716,303), Koshimizu et al. (U.S. 2018/0061681), and Qian et al. (U.S. 6,447,636) as applied to claims 1, 4-6, 13, 15, and 18-19  above, and further in view of Nowak et al. (U.S. 5,865,896).
The teachings of Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. have been discussed above.
Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. teach wherein the lower electrode device comprises a base, the base being disposed in the reaction chamber, and configured to carry the workpiece to-be-processed; however, is silent on the lower electrode being grounded.
Referring to Figure 1, column 6, lines 20-21 and column 7, lines 10-15, Nowak et al. teach that it conventionally known in the plasma art for the lower electrode to be connected to either ground, floating, or RF bias in order to generate a suitable plasma sheath voltage over the wafer held on the lower electrode.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lower electrode of Kim in view of Okumura et al., Ni et al., Koshimizu et al., and Qian et al. such that it is grounded as taught by Nowak et al. since it is an alternate means to generate a suitable plasma sheath voltage over the wafer held on the lower electrode. 
Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Okumura et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al.’821 and Hirayanagi et al.’274 teach an upper electrode plate fixed to a bottom of an electrode support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/             Examiner, Art Unit 1716   
/SYLVIA MACARTHUR/             Primary Examiner, Art Unit 1716